September 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    RACHEL GAYLE-ASHTON, Appellant

NO. 14-14-00596-CV                          V.

              MORGAN WEST OAKS APARTMENTS, Appellee
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 5, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rachel Gayle-Ashton.


      We further order this decision certified below for observance.